DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
CLAIM 3:
In line 2, replace “capacity” with --capacitance--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goudo (2006/0077000).
In re Claim 1, Goudo teaches a semiconductor device as seen in Figure 8 comprising: a switching device (1) having a gate, a first terminal (collector) connected to a load (2), and a second terminal (emitter); a first clamp circuit (3) clamping a voltage between the gate and the first terminal to equal to or lower than a first clamp voltage (paragraphs 84-85); and a control circuit (6 and 9) controlling the switching device (paragraph 35), wherein the control circuit includes a driving unit (9) driving the switching device (paragraph 35), an abnormality detecting unit (7) stopping the driving unit upon detection of an abnormality in operation (paragraphs 51-52), and a second clamp circuit (27 and 28) clamping the voltage between the gate and the first terminal to equal to or lower than a second clamp voltage which is lower than the first clamp voltage when the abnormality detecting unit stops the driving unit (paragraphs 86-88).
In re Claim 2, Goudo teaches that the second clamp circuit includes a Zener diode 28 having a cathode connected to the first terminal and an anode connected to the gate, and a transistor 27 connected to the Zener diode in series, and the abnormality detecting unit turns on the transistor upon detection of the abnormality in operation (paragraph 87).
In re Claim 4, Goudo teaches that the abnormality detecting unit 7 comprises a delay circuit to delay the ON signal in order to control the driving unit 9 (paragraphs 40 and 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudo (2006/0077000) in view of Fukui et al (2017/0301788).
In re Claim 8, Goudo teaches the switching device is an IGBT (paragraph 34), but does not specifically teach it is a vertical IGBT.
Fukui teaches that power semiconductors are often implemented as vertical IGBTs (paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the switching device of Goudo as a vertical IGBT, since Fukui teaches that vertical IGBTs are known to be used for such an application.
Claim 10 is/are rejectedGoudo (2006/0077000) in view of Ishii (2016/0273508).
In re Claim 10, Goudo does not specifically teach that the switching device, clamp circuit, and control circuit are formed on one chip.
Ishii teaches forming a switching device 5, clamp circuit 13, and control circuit (6-9) similar to that of Goudo on a single chip 100 (paragraph 46, Figures 1 and 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the aforementioned components of Goudo on a single chip as taught by Ishii since it would create a modular component that can be more readily reproduced and integrated in to a variety of applications and devices.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudo (2006/0077000) in view of Iwahashi (2018/0138100).
In re Claim 11, Goudo fails to teach that the switching device is formed of wide bandgap semiconductor.
Iwahashi teaches that implementing switching devices from wide bandgap semiconductor material allows it to have a low on resistance so it may conduct large electric current in even a small area (paragraphs 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the switching device of Goudo out of wide bandgap semiconductor material, since Iwahashi teaches that .
Allowable Subject Matter
Claims 3, 5-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Goudo fails to specifically teach that the gate capacitance of transistor 27 is less than that of switching device 1 as described in claim 3.
The interruption control unit as described in claims 5 and 6 is not taught by Goudo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        8/14/21